Citation Nr: 0838968	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE


Entitlement to reimbursement of unauthorized medical expenses 
incurred from January 7-10, 2001.  

[The veteran's service connection claims will be the subject 
of a separate decision by the Board of Veterans' Appeals.] 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in Shreveport, 
Louisiana, which denied the veteran's claim seeking 
entitlement to reimbursement of medical expenses incurred 
during hospitalization in January 2001.

The veteran's claim was initially denied by the Board in a 
June 2004 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in March 2006, the Court granted a Joint Motion 
for Remand which vacated the Board's June 2004 decision, and 
remanded the veteran's claim for additional development.

In October 2006, the Board remanded this claim in order to 
complete the development specified by the Joint Motion. As a 
portion of the requested development has not been completed, 
the Board is again required to remand this matter.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  Accordingly the matter is remanded  to the VAMC via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.




REMAND

As noted above, pursuant to the March 2006 Joint Motion for 
Remand, the Board determined that the veteran's claim should 
be remanded so that he could be sent a Veterans Claims 
Assistance Act of 2000 (VCAA) letter informing him of the 
information and/or evidence needed to substantiate his claim 
of reimbursement of unauthorized medical expenses incurred 
from January 7-10, 2001.  

A review of the evidence of record indicates that although 
the veteran has been provided VCAA notice relative to his 
other pending claims, no letter pertaining to his medical 
expenses reimbursement claim has been sent.  Such notice was 
specifically required by the March 2006 Joint Motion and also 
by the Board's October 2006 remand.  Accordingly, the Board 
must remand the matter so that the veteran may receive 
appropriate VCAA notice as specified in the prior remands.  
See Stegall supra.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification action 
required by the VCAA has been completed. 
In particular, send the veteran and his 
attorney a letter advising him of the 
information and/or evidence needed to 
substantiate his claim of reimbursement of 
unauthorized medical expenses incurred 
from January 7-10, 2001. Advise the 
appellant as to his and VA's 
responsibilities under the VCAA. The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.

2.  The Agency of Original Jurisdiction 
(AOJ) should review the case on the basis 
of all additional evidence of record.  If 
the benefit sought is not granted, the 
appellant and his representative should be 
furnished an SSOC, which addresses the 
additional evidence associated with the 
claims file. The appellant should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



